                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 CHARMANE SMITH,                                 )
                                                 )
         Plaintiff,                              )
                                                 )        No. 2:19-cv-2485-TLP-tmp
 v.                                              )
                                                 )
 CITIBANK, N.A.,                                 )
                                                 )
        Defendants.                              )



               ORDER ADOPTING REPORT AND RECOMMENDATION


      The Magistrate Court issued a Report and Recommendation (“R&R”) recommending that

the Court deny Plaintiff’s motion to proceed in forma pauperis and motion for service by the

U.S. Marshal. (ECF No. 8.) It also recommended that, if the Court chooses to enter an order

adopting the R&R, Plaintiff should have to pay the $400 civil filing fee within 14 days of the

order’s entry. (Id.) Plaintiff did not object to the R&R. For the reasons below, the Court

ADOPTS the R&R. The Court therefore DENIES Plaintiff’s motion to proceed in forma

pauperis and motion for service by the U.S. Marshal, and it DIRECTS Plaintiff to pay the filing

fee if she wishes to proceed with this action.

                              BACKGROUND AND ANALYSIS

      Plaintiff began this action in the Western District of Texas. (ECF No. 1) Without ruling

on the merits of Plaintiff’s pleadings, the Western District of Texas entered an order noting that

“[t]his action could have been brought in the Western District of Tennessee, where the events or

omissions giving rise to [Plaintiff’s] claims allegedly occurred.” (ECF No. 4.) It also noted that
there is “no connection between this litigation and the Western District of Texas, apart from

[Plaintiff’s] conclusory allegation that Citibank’s Director of Operations Support and Client

Services is located in San Antonio.” (Id.) Accordingly, the Western District of Texas ordered

the case’s transfer to this district.

       On arrival, this Court referred this case to the Magistrate Court under Administrative

Order 2013-05. The Court then evaluated the merits of Plaintiff’s motion to proceed in forma

pauperis and motion for service by the U.S. Marshal. (ECF No. 8.) The Magistrate Court

issued the R&R addressing those issues. (Id.)

       According to the R&R, “[t]his court has previously noted that [Plaintiff] is a ‘frequent

filer of patently meritless lawsuits’ who demonstrates a ‘marked propensity to abuse the judicial

system in an attempt to harass the defendants as well as the court.’” (Id. at PageID 4.) (citing

Smith v. Dell, Inc., No. 2:06-cv-2496-JDB-dkv, ECF No. 4, at 8–9 (W.D. Tenn. Jan. 24, 2007)).

The R&R notes that “Judge J. Daniel Breen ordered that [Plaintiff] ‘may not commence any

action in this district without paying the full civil filing fee.” (Id. at PageID 4-5) (citing Smith at

10). It also notes that “Judge Breen’s order likewise applies to ‘any action that is filed in

another district and transferred to this district.’” (Id.) (citing Smith, No. 2:06-cv-2496-JDB-dkv,

at 10-11).

       Based on the directives in Smith, the Magistrate Court “recommended that Smith’s

motion for leave to proceed in forma pauperis and motion for service by the U.S. Marshal be

denied with prejudice and that, should the presiding District Judge adopt this recommendation,

[Plaintiff] be required to pay the full $400.00 civil filing fee within fourteen (14) days from that

order.” (Id.) Plaintiff did not object to the R&R.




                                                  2
      Having reviewed the R&R, the Court finds that it must bind itself to the 2007 order

entered by Judge Breen, which requires Plaintiff to pay the civil filing fee if she wishes to

proceed with the lawsuits she files. Plaintiff has known about the cost of filing lawsuits in this

district for some 12 years. The Court thus finds that the R&R’s reasoning is well-taken.

                                        CONCLUSION

      For the reasons above, the Court ADOPTS the R&R. The Court thus DENIES Plaintiff’s

motion to proceed in forma pauperis and motion for service by the U.S. Marshal, and it

DIRECTS Plaintiff to pay the $400 civil filing fee if she wishes to pursue this litigation.

      SO ORDERED, this 19th day of September, 2019.
                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE             ….




                                                3
